DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al. (US 2019/0258101) in view of Yoshida (US 2020/0050063).
Regarding claims 1 and 12, Yasui discloses a display device (see figures 1-2, for instance) comprising a display panel, the display panel comprising: a liquid crystal display panel (100) comprising a plurality of subpixels (110) defined by a first mesh structure (12a) and arranged in an array (see fig. 2); and a dimming liquid crystal panel (200) disposed on a light incident side of the liquid crystal display panel (100) and stacked with the liquid crystal display panel, wherein the dimming liquid crystal panel comprises a plurality of dimming pixels defined by a second mesh structure (22a) and arranged in an array (see fig. 2). However, Yasui does not expressly disclose wherein the second mesh structure comprises a plurality of light shielding lines extending along a first direction and having a waveform, each light shielding line of the plurality of light shielding lines comprises a plurality of periodic parts, each periodic part of the plurality of periodic parts comprises a first portion and a second portion which are symmetrical relative to a symmetry axis along a second direction perpendicular to the first direction, 
Yoshida discloses a display panel (see figure 1, for instance) having a mesh structure (overlaid by element 4), wherein the second mesh structure comprises a plurality of light shielding lines (including portions of element 4) extending along a first direction (in the direction of element 11) and having a waveform (zigzag pattern in the first direction), each light shielding line of the plurality of light shielding lines comprises a plurality of periodic parts (see figure 1), each periodic part of the plurality of periodic parts comprises a first portion (corresponding to areas 31a, 32a, and 31b) and a second portion (corresponding to areas 32b, 31c, 32c) which are symmetrical relative to a symmetry axis (line 6 of figure 1) along a second direction (parallel element 12) perpendicular to the first direction, the first portion comprises a first segment (portion of 4, corresponding to element 32a) and a second segment (portion of 4, corresponding to element 31b) which are connected with adjacent waveform valley points (lowest portions of 4 along line 11) and waveform peak points (highest points of 4 along line 11) of the light shielding line, and one end of the first segment and one end of the second segment are located at the same valley point or peak point (where areas 32a and 21b 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the symmetrical mesh structure of Yoshida in the device of Yasui. The motivation for doing so would have been to suppress the change in difference between the aperture ratio in different liquid crystal domains of the display panel, as taught by Yoshida ([0014]).
Regarding claims 2 and 13, Yasui in view of Yoshida discloses the display panel according to claims 1 and 12, wherein the waveform includes a curvilinear waveform or a broken line waveform (see fig. 1 of Yoshida).
Regarding claims 3 and 14, Yasui in view of Yoshida discloses the display panel according to claims 1 and 12, wherein: the waveform is a broken line waveform (see fig. 1 of Yoshida); and the first segment is a straight line segment (Yoshida 32a) or an arc line segment, and the second segment (Yoshida 31b) is a straight line segment or an arc line segment.
Regarding claims 4 and 15, Yasui in view of Yoshida discloses the display panel according to claims 1 and 12, wherein: a waveform of a first portion (Yoshida 35L) in each periodic part of a first light shielding line is the same as a waveform of a second portion (Yoshida 35R) in each periodic part of an adjacent second light shielding line 
Regarding claims 5 and 16, Yasui in view of Yoshida discloses the display panel according to claims 4 and 15, wherein: ends of the first segment (Yoshida 4 corresponding to 32a), ends of the second segment (Yoshida 4 corresponding to 31b), ends of the third segment (Yoshida 4 corresponding to 32b), and ends of the fourth segment (Yoshida 4 corresponding to 31c) are overlapped (since it would be obvious to use the mesh structure of Yoshida in both the liquid crystal display and the dimming liquid crystal panel) with the first mesh structure in the direction perpendicular to the liquid crystal display panel (see fig. 1 of Yoshida); or intersections of the ends of the first segment (Yoshida 4 corresponding to 32a), the ends of the second segment (Yoshida 4 corresponding to 31b), the ends of the third segment (Yoshida 4 corresponding to 32b), and the ends of the fourth segment (Yoshida 4 corresponding to 31c) with the first mesh structure overlap in a direction perpendicular to the liquid crystal display panel (100).
Regarding claims 6 and 17, Yasui in view of Yoshida discloses the display panel according to claims 5 and 16, wherein: each row of the subpixels comprises a plurality of pixel units (35L and 35R of Yoshida), each of the plurality of pixel units comprises first subpixels, second subpixels and third subpixels that are different in color and arranged in sequence (Yoshida [0042]), and the color of the subpixels disposed in the same column is the same; and an area of the dimming pixel is not less than an area of the pixel unit ([0042], if the structure of Yoshida is applied to both panels of Yasui).

Regarding claim 11, Yasui in view of Yoshida discloses the display panel according to claim 1, wherein: the dimming liquid crystal panel (200) and the liguid crystal display panel (100) are bonded by an optically clear adhesive (65); or the dimming liquid crystal panel and the liguid crystal display panel share the same manufacturing substrate on one side close to each other.
Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, particularly in that neither Yasui nor Yoshida discloses the claimed relationship of the width of the gate and data lines between the dimming liquid crystal panel and the liquid crystal display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/28/2021